DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least claims 1, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, respectively of U.S. Patent No. 11241939. Although the claims at issue are not identical, they are not patentably distinct from each other because at least claims 1, 17 of the present application are anticipated by at least claims 1, 12 of U.S. Patent No. 11241939. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikura (US 2004/0250560).
Regarding claim 2,
Ikura teaches a climate system for conditioning a compartment of a vehicle (see abstract), comprising: a temperature sensor (e.g. sensor 12b) configured to measure a temperature within the compartment of the vehicle (e.g. wherein the sensor measures the temperature of air to be blown into a compartment of the vehicle); a first compressor 6 powered by an engine of the vehicle to compress a refrigerant while the engine of the vehicle is on (see abstract, par. 31); a second compressor 7 driven by an electric motor to compress the refrigerant (see abstract, par. 31); and a controller 4 electrically coupled to the first compressor and the second compressor (see par. 54), and configured to: establish a pre-conditioning temperature of the compartment that defines a user desired temperature (e.g. as set by a user via temperature setting unit 16, see pars. 54, 75); obtain the measured temperature of the compartment from the temperature sensor (see pars. 55, 60, 65); calculate a thermal load of the compartment based at least partially on a difference between the pre-conditioning temperature and the measured temperature (see pars. 42, 49. 60, 65); determine whether the thermal load exceeds one or more predetermined thermal load threshold (e.g. zero, see S9, pars. 118-120 or two degrees, see S11, pars. 121-122); in accordance with a determination that the thermal load exceeds the one or more predetermined thermal load thresholds, activate one or more of the first compressor and the second compressor to compress the refrigerant for cooling the compartment (e.g. switching on compressor 6 at S12, see par. 120). 
Regarding claim 3,
Ikura teaches wherein the controller is further configured to, in accordance with a determination that the thermal load does not exceed the one or more predetermined thermal load thresholds, activate the second compressor to compress the refrigerant for cooling the compartment (see par. 126).
Regarding claims 17-18,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Ikura is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikura in view of Iwanami (US 2002/0157412).
Regarding claim 4,
Ikura teaches wherein: the determination that the thermal load exceeds the one or more predetermined thermal load thresholds includes a determination that the thermal load exceeds a first predetermined thermal load threshold (e.g. either zero or two, see the rejection of claim 2). 
Ikura does not teach that activating, by the controller, the one or more of the first compressor and the second compressor to compress the refrigerant for cooling the compartment includes activating the first compressor and the second compressor to compress the refrigerant for cooling the compartment.
Referring to Fig. 9, Iwanami, directed to an automotive air conditioner with a first and second compressor, teaches activating, by a controller, the one or more of the first compressor and the second compressor to compress the refrigerant for cooling the compartment includes activating the first compressor and the second compressor to compress the refrigerant for cooling the compartment (e.g. at S70, wherein both a first and second compressor are activated when cooling is required).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ikura by Iwanami with the motivation of increasing the cooling capacity of the compressors and avoiding overburdening one compressor when cooling is required. 
Regarding claim 5,
Ikura teaches wherein activating, by the controller, the one or more of the first compressor and the second compressor to compress the refrigerant for cooling the compartment includes turning on, by the controller, the engine (see par. 152).
Claim(s) 7-15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikura. 
Regarding claims 7-15, 19-21,
Ikura does not teach a mobile remote control etc.… but the examiner takes official notice that the use of, and advantages of, mobile remote controls and the methods of their use as recited in claims 7-12, 19-21 is known in the art and would have been obvious to one of ordinary skill in the art. 
Allowable Subject Matter
Claims 6, 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ikura teaches a first threshold (e.g. zero or two degrees, see S9, S11) and therefore does not teach a second threshold, or the activation and deactivation of the first and second compressors etc. as recited in claims 6, 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763